DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/15/2021 has been entered. Claim 1 is currently amended.  Claim 4 has been cancelled.  Claims 1-3 and 5-15 are pending with claims 7-15 withdrawn from consideration.

Response to Arguments
Applicant's argument, see page 5-8, filed on 10/15/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the amendment with a temperature of the second furnace being set between 660 and 850 °C is not obvious over the prior art.  The 103 rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15 directed to a device non-elected without traverse.  Accordingly, claims 7-15 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of heat treating individual zones of a steel component to form a primarily austenitic structure in one or more first regions of the steel component, and to form a predominantly bainitic structure in one or more second regions, with recited heating in the first furnace, transferring to a treatment station, cooling the second regions, and transferring to a second furnace.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Zimmermann et al (US 20120091758 A1) in view of Zhu et al (US 20140076470 A1), Giefers et al (US 20100139821 A1), and Gockel et al (EP2548975A1).  The prior art discloses similar process, but without teaching or suggesting the claimed temperature of the second furnace.  Zhu teaches the steel sheet “is subjected to a subsequent tempering heat treatment at a temperature T4 between 150 and 600°C” [0029], which cannot be considered obvious over the claimed second furnace temperature of 660-850 °C.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-6 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762